Oo WON HD NA BPW NY Ke

oO Nw NY WN NY NY NY NN KN HHH HE HE HE RE OEE Oe
on DNDN nr FP WD NYO kK CO UO WAN WD NH Ff WY NY KF CO

 

ASe 2:20-cv-04927-SK Document 19 Filed 03/29/21 Page1lofi1 Page ID #:3758

Troy D. Monge, Esq.

Law Offices of Martin Taller, APC
2300 E. Katella Ave, Suite 440
ANAHEIM, CALIFORNIA 92806
TELEPHONE (714) 385-8100
FACSIMILE (714) 385-8123
troymonge@hotmail.com

Attorney Bar #217035
Attorneys for Simitrio P. Villanueva

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SIMITRIO P. VILLANUEVA, ) No. 2:20-cv-04927-SK
)
Plaintiff, ) ORDER AWARDING EQUAL
) ACCESS TO JUSTICE ACT
V. ) ATTORNEY FEES AND COSTS
)
ANDREW SAUL, )
Commissioner of Social Security, )
)
Defendant. )
)

 

Based upon the parties’ Stipulation for Award and Payment of Attorney
Fees:

IT IS ORDERED that the Commissioner shall pay attorney fees and
expenses the amount of THREE THOUSAND ONE HUNDRED SIXTY-EIGHT
DOLLARS and FIVE CENTS ($3,168.05), and costs under 28 U.S.C. § 1920 in
the amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28

U.S.C. §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.
Dated: March 29, 2021

 

THE HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 

 
